DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 08/31/2021.
Claims 1-18 are pending for examination. Applicant amends claims 1-4, 6-8, and 16 and adds claims 17-18. The amendments have been fully considered and entered.
Amendments to claims 1, 2, 6, 7, and 16 have been accepted and the claim objections have been withdrawn.
Amendments to claims 1-4 and 8 regarding the 35 U.S.C. § 112(b) rejections have been accepted and the 35 U.S.C. § 112(b) rejections have been withdrawn.
Amendments to claim 1 regarding the 35 U.S.C. § 112(a) rejection have been accepted and the 35 U.S.C. § 112(a) rejection has been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks (p. 11), filed 08/31/2021, with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed. 

This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks (p. 11) filed 08/31/2021 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
EP 2680487 A1 – teaches away from the transmitter downloading encrypted data from the platform, decrypting it, and re-encrypting the data using the recipients public key ([0006]).
US 20150149775 A1 – teaches a server (not the transmitter) that decrypts a received encrypted email using the transmitter’s public key and re-encrypts it with the recipient’s public key ([0042]).

DE 102015119687 A1 – teaches an encrypted message that is decrypted by a transmitter with its private key (not public key) and re-encrypts it with the recipient’s public key (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437      

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437